Exhibit 10.2

THE SECURITY REPRESENTED HEREBY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933 OR THE SECURITIES LAWS OF ANY STATE (COLLECTIVELY, THE “LAWS”). THIS
SECURITY MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF EITHER (I) AN EFFECTIVE REGISTRATION STATEMENT FOR THIS SECURITY
UNDER THE APPLICABLE LAWS OR (II) AN OPINION OF COUNSEL REASONABLY SATISFACTORY
TO THE ISSUER IN FORM, SUBSTANCE AND SCOPE REASONABLY ACCEPTABLE TO THE ISSUER,
TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED DUE TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE APPLICABLE LAWS.

DATE OF ISSUANCE: [                    ], 2011

$[                    ]

CALPIAN, INC.

16% SENIOR SECURED TERM NOTE

This 16% Senior Secured Term Note (the “Note”) is issued by Calpian, Inc., a
Texas corporation (the “Company”), pursuant to that certain Note Purchase
Agreement (the “Agreement”) entered into concurrently herewith by and between
the Company and HD Special-Situations II, LP. Capitalized terms used herein and
not otherwise defined shall have the meanings set forth in the Agreement.

1. Payment Obligation.

(a) For value received, the Company promises to pay to HD Special-Situations II,
LP or its permitted successors and assigns (collectively, the “Holder”), (i) the
principal amount of [            ] Dollars ($[            ]) (to which may be
added any liquidated damages that accrue pursuant to the terms of the Agreement)
and (ii) interest on the outstanding principal amount at the rate of sixteen
percent (16%) per annum (the “Rate”), payable as described below. The principal
amount of this Note, together with all accrued and unpaid interest, shall be due
and payable on [    ], 2013 (the “Maturity Date”); provided, however, that:

(i) Upon the Company’s written request, the Maturity Date shall be extended one
time by twelve months with no additional commitment or origination fees, but
only if no Event of Default (as defined below) has occurred and is continuing at
the original Maturity Date.

(ii) In the event of the occurrence of an Event of Default, including any Event
of Default based on a failure of the Company at any time to meet the Collateral
Coverage Ratio required by the Agreement, seventy-five percent (75%) of the
Company’s and any subsidiaries’ monthly Free Cash Flow (as defined below) shall
be used to repay the outstanding principal amount of this Note and any other
Notes issued pursuant to the Agreement until (A) the



--------------------------------------------------------------------------------

Company has cured the Event of Default or it has been waived or (B) all amounts
owed with respect to this Note and any other Notes issued pursuant to the
Agreement have been paid in full. Such payment shall be made on a monthly basis
and allocated among multiple Notes prorata according to the principal amount of
each Note. For purposes of the foregoing, “Free Cash Flow” shall mean the
Company’s and any subsidiaries’ EBITDA (in accordance with GAAP) during the
applicable (i.e. preceding) month, minus interest, capital expenditures not to
exceed $25,000 per year and cash taxes paid for that month. During such time as
payments are owed by the Company under this clause, the Company shall calculate
such Free Cash Flow on a monthly basis and shall pay the amounts owed under this
clause within 20 days after the end of the month for which the calculation is
made. Such remedy shall be in addition to all other rights and remedies
available to the Holder under the Transaction Documents, as well as any other
rights or remedies afforded by law or equity.

(b) Interest on this Note in the amount of [                    ] Dollars
($[            ]), representing pro-rated interest for the period from the Date
of Issuance indicated above through [                    ], shall be pre-paid by
the Company upon execution hereof (which pre-payment shall be non-refundable).
Thereafter, monthly interest on the outstanding principal amount of this Note in
the amount of [                    ] Dollars ($[                    ]) shall be
paid in arrears on the first day of each month during the period that this Note
remains outstanding after [                    ], 2011. Accrual of interest on
the outstanding principal amount of this Note shall commence on the Date of
Issuance and shall continue until full payment of the outstanding principal
amount has been made or duly provided for, with the monthly interest payment
specified above to be pro-rated for any partial period and any reductions in
principal amount.

(c) The Company may prepay all or any portion of the outstanding principal
amount of this Note at any time upon 30 days prior written notice to the Holder.
If any prepayment is made within one year of the Effective Date, such prepayment
shall be accompanied by a payment equal to Eighty Thousand Dollars ($80,000) for
each month remaining from the date of prepayment to the one year anniversary of
the Effective Date, with a prorated payment to be made for any partial month
during such period; provided, however, that the maximum payment hereunder shall
not exceed Three Hundred Twenty Thousand Dollars ($320,000), and provided
further, however, that no payments to cure an Event of Default and no payments
made upon acceleration of this Note upon an Event of Default shall trigger any
prepayment penalty as provided in this Note. In the event that there is more
than one Note outstanding at the time of any prepayment, the amount payable
pursuant to the preceding sentence shall be allocated among all of the Notes
prorata according to the principal amount of each Note. Notwithstanding the
foregoing, in the event that (i) the aggregate principal amount of all Notes
issued by the Company under the Agreement equals $8.0 million any time during
the first seven months after the Effective Date, (ii) during such seven month
period the Company requests in writing that HD Special-Situations II, LP
increase the amount to be loaned under the Agreement and HD Special-Situations
II, LP does not provide such an increase (either by itself or in combination
with other lenders) within 45 days after its receipt of such written request and
(iii) during such seven month period the Company prepays the entire amount owed
on this Note and all other outstanding Notes, then, in such case, the prepayment
shall be accompanied by a payment equal to the interest that would have been
payable on all outstanding Notes if they had an original aggregate



--------------------------------------------------------------------------------

principal amount of Eight Million Dollars ($8,000,000) during the period from
the date of prepayment to the seven month anniversary of the Effective Date. For
avoidance of doubt, there shall be no prepayment penalties due or owing by the
Company hereunder with respect to any prepayments made one year after the
Effective Date.

2. Provisions as to Payment.

(a) Payments on this Note are payable to the Holder in whose name this Note (or
one or more successor Notes) is registered on the records of the Company
regarding registration and transfer of this Note (the “Note Register”);
provided, however, that the Company’s obligation to a transferee of this Note
arises only if such transfer, sale or other disposition is made in accordance
with the terms and conditions of the Agreement.

(b) Payments on this Note are payable in immediately available funds in currency
of the United States of America at the address last appearing on the Note
Register of the Company as designated in writing by the Holder hereof from
time-to-time. The Company shall pay the outstanding principal amount and all
accrued and unpaid interest due upon this Note on the Maturity Date (subject to
any permitted extension), less any amounts required by law to be deducted or
withheld, to the Holder of this Note appearing of record as of the fifth
business day (as defined in the Agreement) prior to the Maturity Date (subject
to any permitted extension) and addressed to such Holder at the last address
appearing on the Note Register. The forwarding of such funds shall constitute
full payment of all outstanding principal and accrued interest hereunder and
shall satisfy and discharge the liability for principal and interest on this
Note to the extent of the sum represented by such payment plus any amounts so
deducted or withheld. Unless otherwise expressly provided herein, all payments
on this Note shall be credited first to reimburse the Holder for any cost or
expense reimbursable hereunder, then to the payment of accrued interest, and
third to the payment of principal. If any payment on this Note is due on a day
that is not a “business day” (as defined in the Agreement), the payment shall
instead be due on the next day that is a business day.

3. Transfer of Note; Opinion of Counsel; Legend.

(a) This Note has been issued subject to investment representations of HD
Special- Situations II, LP and may be transferred or exchanged only in
compliance with the 1933 Act and applicable state securities laws. Prior to
presentment of this Note for transfer, the Company and any agent of the Company
may treat the person in whose name this Note is duly registered on the Note
Register as the Holder hereof for the purpose of receiving payments as herein
provided and for all other purposes, whether or not this Note be overdue, and
neither the Company nor any such agent shall be affected or bound by notice to
the contrary. Notwithstanding anything to the contrary herein or in any
Transaction Document, no Holder shall transfer this Note to any person or entity
that is not a “U.S. Person” (as such term is defined in Section 7701(a)(30) of
the Code).

(b) The Holder understands and acknowledges by its acceptance hereof that
(i) this Note has not been, and is not being, registered under the 1933 Act or
any state securities laws, and may not be offered for sale, sold, assigned or
transferred except as provided in the



--------------------------------------------------------------------------------

Agreement and (ii) neither the Company nor any other person is under any
obligation to register this Note under the 1933 Act or any state securities laws
or to comply with the terms and conditions of any exemption thereunder. By
acceptance of this Note, the Holder agrees to be subject to and bound by all of
the agreements between the Company and HD Special-Situations II, LP set forth in
the Agreement.

4. Obligations of the Company Herein Are Unconditional. The Company’s
obligations to repay this Note at the time, place, interest rate and in the
currency hereinabove stated are absolute and unconditional. This Note and all
other Notes now or hereafter issued in replacement of this Note on the same or
similar terms are direct obligations of the Company.

5. Waiver of Demand, Presentment, etc. The Company hereby expressly waives
demand and presentment for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor, bringing of suit and diligence in taking any action
to collect amounts called for hereunder and shall be directly and primarily
liable for the payment of all sums owing and to be owing hereunder, regardless
of and without any notice, diligence, act or omission as or with respect to the
collection of any amount called for herein. No delay or omission of the Holder
hereof in exercising any right or remedy hereunder shall constitute a waiver of
any such right or remedy. A waiver on one occasion shall not operate as a bar
to, or waiver of, any such right or remedy on any future occasions.

6. Attorney’s Fees; Reimbursable Expenses. In the event it should become
necessary to employ counsel to enforce this Note or any other document entered
into by the Company in connection herewith, the Company agrees to pay the
reasonable attorneys’ fees and costs of the Holder, irrespective of whether suit
is brought, including, without limitation, any and all pre-judgment and
post-judgment attorneys’ fees and costs incurred (including, without limitation,
fees and costs incurred in connection with any matter arising under Title 11 of
the United States Code). In addition, the Company agrees to pay for all of the
Holder’s other out-of-pocket costs incurred in connection with the enforcement
of this Note or any other document entered into by the Company in connection
herewith, including, without limitation, all of the Holder’s consultants’ fees,
appraisers’ fees, accountants’ fees, and trustee’s fees.

7. Default. If one or more of the following described “Events of Default” shall
occur:

(a) the Company shall fail to make timely payment of any amount then due and
owing under this Note or any of the other Transaction Documents and such failure
has not been cured prior to the Company’s receipt of written notice from the
Lender declaring an Event of Default;

(b) any of the representations or warranties made by the Company in any of the
Transaction Documents, or in any certificate or other written statement
heretofore or hereafter furnished by or on behalf of the Company in connection
with the execution and delivery of any of the Transaction Documents shall be
false or misleading in any material respect at the time made and the Holder
shall have provided written notice to the Company of the alleged
misrepresentation or breach of warranty and the same shall continue uncured for
a period of 14 days after such written notice from the Holder;



--------------------------------------------------------------------------------

(c) if the Company shall fail to perform or observe, in any material respect,
any covenant, term, provision, condition, agreement or obligation of the Company
under any of the Transaction Documents not covered by clause (a) or (b) above
and such failure shall continue uncured for a period of 30 days after written
notice from the Holder;

(d) the Company shall either: (i) become insolvent, (ii) admit in writing its
inability to pay its debts generally or as they become due, (iii) make an
assignment for the benefit of creditors or commence proceedings for its
dissolution or (iv) apply for, or consent to the appointment of, a trustee,
liquidator, or receiver for all or a substantial part of its property or
business;

(e) a trustee, liquidator or receiver shall be appointed for the Company or for
a substantial part of its property or business without its consent and such
appointment is not discharged within 60 days after such appointment;

(f) any governmental agency, or any court of competent jurisdiction at the
instance of any governmental agency, shall assume custody or control of the
whole or any substantial portion of the assets of the Company and such custody
or control shall not be released within 45 days thereafter;

(g) any money judgment, writ or note of attachment, or similar process in excess
of $50,000 in the aggregate (and not covered by insurance) shall be entered or
filed against the Company or any of its assets and shall remain unpaid,
unvacated, unbonded or unstayed for a period of 15 days, or in any event later
than five days prior to the date of any proposed sale of assets pursuant
thereto;

(h) bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings under any bankruptcy law or any law for the relief of debtors shall
be instituted by or against the Company and, if instituted against the Company,
shall not be dismissed within 60 days after such institution, or the Company
shall by any action or answer approve of, consent to, or acquiesce in any such
proceedings or admit the material allegations of, or default in answering a
petition filed in, any such proceeding;

(i) the occurrence of any event of default or other event triggering
acceleration of, or a right to accelerate, any indebtedness by the Company or
any of the Company’s subsidiaries under any note, agreement or other instrument,
whether such indebtedness now exists or is hereafter created, if the principal
amount of such indebtedness equals or exceeds, individually or in the aggregate,
$50,000;

(j) the Holder shall reasonably believe that there has been a material adverse
change in the operations, properties, management or condition (financial or
otherwise) of the Company or any of its subsidiaries, or that any litigation,
governmental proceeding or investigation has been commenced against the Company,
any of its subsidiaries, or any officer, director or key employee of the Company
or any of its subsidiaries, which has a reasonable probability of materially
adversely affecting the Company’s business, operations, assets, liabilities,
results of operations or ability to repay this Note;

(k) Either Harold Montgomery or Craig Jessen shall voluntarily cease to provide
full-time executive services to the Company, and the Lender, in its sole
discretion, declares an Event of Default as a result thereof;



--------------------------------------------------------------------------------

(l) an Event of Default shall have occurred under any other Note; or

(m) the occurrence of an event of default under any Existing Residual Contract,
ISO Agreement, Existing Residuals Security Document, Future Residual Contract or
Future Residuals Security Document that would have a Material Adverse Effect and
the same shall remain uncured after the expiration of any cure period applicable
thereto;

then, or at any time thereafter, and in each and every such case, unless such
Event of Default shall have been waived in writing by the Holder (which waiver
in one instance shall not be deemed to be a waiver in another instance or for
any other prior or subsequent Event of Default), at the option of the Holder and
in the Holder’s sole discretion, the Holder may immediately accelerate the
maturity hereof, whereupon all principal and accrued interest hereunder shall be
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived by the Company (anything
herein or in any other instrument to the contrary notwithstanding), and the
Holder may immediately enforce any and all of the Holder’s rights and remedies
provided herein or any other rights or remedies afforded by law or equity. Upon
the occurrence and during the continuance of an Event of Default, the Rate shall
automatically increase to twenty percent (20%).

8. Security. Pursuant to the Company’s Security Agreement, repayment of this
Note and all other Notes issued pursuant to the Agreement are secured by a
security interest in the Company’s assets as specified in that Security
Agreement. An Event of Default under the terms of this Note shall also
constitute an event of default under that Security Agreement and any other
agreements now or hereafter entered into by the Company to secure its payment of
this Note.

9. Enforceability; Maximum Interest Rate.

(a) In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note shall not in any way be affected or
impaired thereby.

(b) Notwithstanding anything to the contrary contained in this Note, the Company
shall not be obligated to pay, and the Holder shall not be entitled to charge,
collect, receive, reserve or take interest (“interest” being defined, for
purposes of this paragraph, as the aggregate of all charges which constitute
interest under applicable law that are contracted for, charged, reserved,
received or paid under this Note) in excess of the maximum rate allowed by
applicable law (the “Maximum Lawful Rate”). During any period of time in which
the Rate exceeds such Maximum Lawful Rate, interest shall accrue and be payable
only at such Maximum Lawful Rate; provided, however, that if at any time
thereafter the Rate is less than the Maximum Lawful Rate, the Company shall, to
the extent permitted by law, continue to pay interest to the account of the
Holder at the Maximum Lawful Rate until such time as the total interest received
by the Holder is equal to the total interest which the Holder would have
received had the Rate been (but for the operation of this provision) the
interest rate payable. Thereafter, the interest rate payable for the account of



--------------------------------------------------------------------------------

the Holder shall be the Rate unless and until the Rate again would exceed the
Maximum Lawful Rate, in which event this provision shall again apply. In no
event shall the total interest received by the Holder exceed the amount which
the Holder could lawfully have received had the interest been calculated for the
term during which the Holder actually received interest from the Company at the
Maximum Lawful Rate. If the Holder has received interest hereunder in excess of
the Maximum Lawful Rate, such excess amount shall be applied to the reduction of
the principal balance hereof or to other amounts (other than interest) payable
hereunder to the Holder, and if no such principal or other amounts are then
outstanding, such excess or part thereof remaining shall be repaid by the Holder
to the Company. For purposes of this Note, the term “applicable law” shall mean
that law in effect from time-to-time and applicable to the transaction between
the Company and the Holder which lawfully permits the charging and collection of
the highest permissible rate of interest on such transaction and this Note,
including the laws of the State of California and, to the extent controlling,
laws of the United States of America.

10. Entire Agreement. This Note, together with the Agreement and the other
existing Transaction Documents and any exhibits or schedules attached thereto,
and any addenda to any of the foregoing, constitute the full and entire
understanding between the Company and the Holder with respect to the subject
matter hereof and thereof and supersede all prior negotiations, agreements and
understandings, written or oral, with respect to such subject matter. No
provision of this Note shall be amended, waived, discharged or terminated other
than by a written instrument signed by the Company and the Holder.

11. Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of California without giving effect to applicable
principles of conflict of law.

12. Headings. The headings in this Note are for convenience only, and shall not
be used in the construction of this Note.

13. Successors. Subject to the transfer restrictions contained in the Agreement,
a Holder may assign and/or participate any of its interest in this Note to any
individual or entity. Each reference herein to powers or rights of a Holder
shall also be deemed a reference to the same power or right of such assignees,
to the extent of the interest assigned to them. All the covenants, agreements,
representations and warranties contained in this Note shall bind the Company and
the Holder and their respective administrators, distributees, successors and
assigns, including any individual or entity to whom a Holder has granted a
participation interest in this Note.

14. No Strict Construction. The Company and HD Special-Situations II, LP intend
that this Note be deemed and construed to have been jointly prepared by them. As
a result, any uncertainty or ambiguity existing herein shall not be interpreted
against either of them.

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by its
authorized persons on the Date of Issuance.



--------------------------------------------------------------------------------

CALPIAN, INC.

By:

 

 

 

Harold Montgomery, Chief Executive

Officer

By:

 

 

  Harold Montgomery, Secretary